                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

MADISON MECHANICAL, INC, et al.,                 *
                                                 *
                     Plaintiffs,                 *
v.                                               *          Civil Case No. SAG-17-01357
                                                 *
TWIN CITY FIRE INSURANCE CO., et al.,            *
                                                 *
                     Defendants.                 *
                                                 *
*      *       *      *       *      *   *   *    *                 *       *      *       *
                                   MEMORANDUM OPINION

       Plaintiffs Madison Mechanical, Inc. (“MM Inc.”), Madison Mechanical OS Corp. (“MM

OS Corp.”), Madison Mechanical Contracting, LLC (“MM LLC”), Glenn A. Haslam, Gary J.

Garofalo, Richard Arnold, Lawrence P. Kraemer, and Richard M. Lombardo (collectively

“Plaintiffs”) brought this action against Defendant Twin City Fire Insurance Company (“Twin

City”), alleging breach of an insurance policy, and seeking a declaratory judgment relating to Twin

City’s liability under the policy. ECF 1. Twin City filed a Counterclaim, seeking a declaratory

judgment in its favor. ECF 21 at 23-43. Discovery is now complete, and Twin City has filed a

summary judgment as to its Counterclaim and “any remaining counts of the Complaint.”1 ECF 87

(and associated memorandum of law at ECF 87-1). I have reviewed that filing, and the associated

opposition and reply. ECF 91, 92. Although Plaintiffs have requested a hearing, no hearing is

necessary, see Loc. R. 105.6 (D. Md. 2018). For the reasons stated below, Twin City’s motion

will be granted.


1
  On March 30, 2018, United States District Judge George L. Russell III granted Twin City’s
previous Cross-Motion for Summary Judgment, granting a declaration “that [Twin City] has no
duty to defend or indemnify Plaintiffs in the Underlying Action under the 2016 Policy,” one of
two insurance policies mentioned in Plaintiffs’ Complaint. ECF 44 at 21 n.17. Twin City argues
that because Plaintiffs’ Complaint sought relief only under the 2016 Policy, no remaining counts
in Plaintiff’s Complaint are at issue. However, Twin City’s counterclaim, seeking a declaration
that coverage is also unavailable under the 2015 Policy, remains viable.
I.     FACTUAL BACKGROUND

       Robert Buczkowski was an officer and shareholder of MM OS Corp., the holding company

of MM Inc. See ECF 87-8 at 7:14-19; 8:3-20.; 9:10-15. MM Inc. maintained two relevant insurance

policies with Twin City. Policy Number 42 KB 0256935-15 (“the 2015 Policy”), was in effect

from May 1, 2015 through May 1, 2016. ECF 87-5. Policy Number 42 KB 0256935-16 (“the 2016

Policy”) was in effect from May 1, 2016 through May 1, 2017. ECF 34-7. The 2015 Policy and

2016 Policy each provided Directors, Officers, and Entity Liability (D&O Liability) coverage, and

Employment Practices Liability (“EPL”) coverage, pursuant to the policies’ terms. ECF 87-5;

ECF 34-7.

       Beginning in around 2012 to 2013, MM OS Corp. experienced some financial difficulties,

and the relationship amongst the partners deteriorated, with Buczkowski at odds with the other

shareholders. ECF 87-8 at 24:11-21 to 25:3. In 2014 and 2015, the shareholders were asked to

make capital contributions to the company. See, e.g., ECF 87-8 at 61. In response, the other

shareholders of MM Inc. made significant capital contributions to the company, in proportion to

their percentage of ownership. ECF 87-16 at 5. However, Buczkowski contributed a

disproportionately small amount of capital. Id. In 2015, the remaining shareholders, including

Plaintiffs Haslam, Garofalo, Kraemer, and Lombardo, created a new LLC, MM LLC. See ECF

87-10 at 7:7-17. On November 11, 2015, Buczkowski’s attorney sent a letter to MM LLC (“the

November 11, 2015 Demand Letter”). ECF 87-6. The letter states that Buczkowski has a 13%

interest in MM OS Corp., which continues to have assets and work in progress. ECF 87-6 at 2.

The letter notes the creation of MM LLC and states, “it appears to [Buczkowski] that the purpose

of [MM LLC] is to divert the business and client base of [MM OS Corp.] for the benefit of [MM

LLC] and to the detriment of [MM OS Corp.]” It continued:



                                               2
       If it is your plan to divert the contracts and corporate opportunity of [MM OS
       Corp.], please consider this letter putting you on notice of the potential litigation
       liability of such actions both on a corporate and personal level. Please cease and
       desist any such action to divert any corporate opportunity that [MM OS Corp.] has
       to either yourselves or [MM LLC] without the consent of my firm’s client, Robert
       Buczkowski.

ECF 87-6. The letter states, specifically, that Buczkowski “would prefer to sit down and try to

work out any potential differences while at the same time preserving his thirteen percent (13%)

interest in [MM OS Corp.]” ECF 87-6 at 4.

       Upon receiving the November 11, 2015 letter from Buczkowski’s attorney, Plaintiff

Garofalo forwarded the letter, by email, to MM OS Corp.’s insurance agent, Bill Franey at Franey

Parr & Muha, Inc./Alliant Insurance Services, Inc. ECF 87-9 ¶¶ 12, 15. Garofalo also called

Franey to ask whether MM OS Corp’s officer’s liability insurance would provide a defense to

Buczkowski’s claim. ECF 91-8 ¶ 12.

       One week later, on November 18, 2015, MM Inc. sent a letter to Buczkowski, terminating

his employment “for cause, effective immediately.” ECF 87-7. The letter does not reference

Buczkowski’s status as a shareholder. Id. The parties agree that Buczkowski’s termination had

been discussed previously, see e.g., ECF 91-4, but Buczkowski contends that he had not been told

that he would be terminated “for cause.” ECF 87-8 at 35:7-14 (Buczkowski Dep.)

       On December 29, 2015, Plaintiff Haslam signed an application to Twin City for a new

insurance policy to cover MM LLC. ECF 87-18. The application represented that “any Applicant

or any natural person for whom insurance is intended” had no prior knowledge of any potential

claim. ECF 87-18 at 3. Instead of issuing a new policy, Twin City issued an endorsement effective

January 1, 2016, adding MM LLC to the 2016 Policy that was already in effect for the remaining

Plaintiffs. ECF 87-5 at 73. MM LLC began operations on January 1, 2016. See id.; ECF 91-20 at

60:5-14.


                                                3
       On January 14, 2016, counsel for MM OS Corp. wrote to counsel for Buczkowski, stating

that Mr. Buczkowski was now “obligated to sell his shares in Madison.” ECF 87-3 at 21. The

letter continued, “Please have your client endorse the stock certificate in blank and forward it to

[MM OS Corp.’s counsel] to consummate the stock purchase.” Id.

       On May 11, 2016, counsel to MM OS Corp. wrote to Buczkowski, stating, “your

employment with the corporation terminated on November 24, 2015. Pursuant to the terms of the

Corporation’s Stockholders agreement of which you are a party [] upon the termination of your

employment you were obligated to sell your stock pursuant to the Agreement. . . . Your failure to

cooperate with that request in no way changes the fact that you have ceased to be a stockholder in

the Corporation.” ECF 87-33 at 2.

       On May 27, 2016, Buczkowski filed a fourteen-count Complaint against MM OS Corp.,

MM LLC, and the five individual Defendants, in the Circuit Court for Baltimore County (“the

Underlying Litigation”). ECF 87-3. The counts included Declaratory Judgment, Breach of

Contract (specifically the stockholders’ agreement), Oppression of Minority Shareholder (in a

personal capacity and as a derivative action on behalf of MM OS Corp.), Breach of Fiduciary Duty

(in a personal capacity and as a derivative action on behalf of MM OS Corp.), Tortious Interference

with Economic Relations (in a personal capacity and as a derivative action on behalf of MM OS

Corp.), Unjust Enrichment (in a personal capacity and as a derivative action on behalf of MM OS

Corp.), Unfair Competition – Misappropriation of Trade Secrets (in a personal capacity and as a

derivative action on behalf of MM OS Corp.), and Constructive Trust (in a personal capacity and

as a derivative action on behalf of MM OS Corp.). Id. Shortly after the Complaint in the

Underlying Litigation was served, Plaintiffs put Twin City on notice of the claims and sent Twin

City a copy of the Complaint, but without attaching or referencing the November 11, 2015 letter.



                                                4
ECF 87-19. In response, Twin City initially agreed to provide a defense, but “subject to its

reservation of rights.” ECF 87-21 at 1. Pertinent here, Twin City specifically reserved its rights

with respect to the percentage shareholder exclusion and prior knowledge exclusion in the 2015

and 2016 policies. Id. at 8 (stating “Twin City reserves its rights with respect to the applications,

including its rights to disclaim coverage for any prior claims … arising from … error,

misstatement, misleading statement…”); ECF 91-22. Ultimately, Twin City took the position that

it would deny coverage under the 2016 policy, because the November 11, 2015 letter constituted

the claim made during the 2015 policy period, and because of the prior knowledge clause, late

notice, percentage shareholder exclusion, and other coverage issues. ECF 87-23.

       On September 15, 2016, Plaintiff Haslam, as the sole director of MM OS Corp., signed a

resolution issuing shares of stock to dilute Buczkowski’s ownership share in the company to

7.006%. ECF 87-25. The resolution provided that the issuance was “effective April 1, 2015.” Id.

In connection with his settlement of the Underlying Litigation, on May 24, 2018, Buczkowski

signed a declaration stating, “As of April 1, 2015, Mr. Haslam and OS Corp. diluted my ownership

interest from 13 percent to 7.774 percent.” ECF 91-16 ¶¶ 5-6 (Buczkowski Aff.) At deposition,

Buczkowski testified that he made that statement “based on the documents… that [he] was given.”

ECF 87-8 at 72:13-17. The parties’ agreed settlement amount of $725,000 for the Underlying

Litigation was premised on compromise of a valuation report assessing Buczkowski’s MM OS

Corp. stock, which had put the stock value at about $1.2 million. ECF 87-8 at 57:16-20, Id. at

58:1-10; ECF 87-10 at 36:18-38:4.




                                                 5
II.    LEGAL STANDARD FOR SUMMARY JUDGMENT

       Rule 56(a) of the Federal Rules of Civil Procedure states that the court “shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party

bears the burden of showing that there is no genuine dispute of material facts. See Casey v. Geek

Squad, 823 F. Supp. 2d 334, 348 (D. Md. 2011). If the moving party establishes that there is no

evidence to support the non-movant’s case, the burden then shifts to the non-movant to proffer

specific facts to show a genuine issue exists for trial. Id. The non-movant must provide enough

admissible evidence to “carry the burden of proof at trial.” Id. at 349 (quoting Mitchell v. Data

Gen. Corp., 12 F.3d 1310, 1315–16 (4th Cir. 1993)). The mere existence of a scintilla of evidence

in support of the non-movant’s position is insufficient; rather, there must be evidence on which

the jury could reasonably find for the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

252 (1986). Moreover, a genuine issue of material fact cannot rest on “mere speculation, or

building one inference upon another.” Casey, 823 F. Supp. 2d at 349. Additionally, summary

judgment shall be warranted if the non-moving party fails to provide evidence that establishes an

essential element of the case. The non-movant “must produce competent evidence on each element

of his or her claim.” Miskin v. Baxter Healthcare Corp., 107 F. Supp. 2d 669, 671 (D. Md. 1999).

If the non-movant fails to do so, “there can be no genuine issue as to any material fact,” because

the failure to prove an essential element of the case “necessarily renders all other facts immaterial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); see also Casey, 823 F. Supp. 2d at 348–49.

In ruling on a motion for summary judgment, a court must view the facts and inferences “in the

light most favorable to the party opposing the motion.” Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587–88 (1986).



                                                  6
III.   ANALYSIS

       Now that Judge Russell has ruled that no coverage exists under the 2016 Policy, the parties

agree that Buczkowski’s claim was first made on November 11, 2015, during the term of the 2015

Policy. See ECF 87-1 at 18 (“Twin City is not so opportunistic – it stands by its longstanding

position that the Claim was first made on November 11, 2015.”); ECF 91-1 at 31 (“In this case,

the claim was made on November 11, 2015 and reported on November 20, 2015.”). The parties

dispute when notice of the November 11, 2015 claim was provided to Twin City, but the timing

of that notice is not relevant to the rulings about the scope of coverage, which are dispositive for

the reasons described below. See, e.g., ECF 92 at 2 (“The Underlying Action is a claim first made

against Plaintiffs on November 11, 2015, but not reported to Twin City until July 29, 2016.”).

Ultimately, the issues Plaintiffs characterize as “disputed issues of fact,” see ECF 91-1 at 5, 6, such

as whether the November 11, 2015 Demand Letter included an EPL claim and whether the

Percentage Shareholder Exclusion applies, are not factual issues, but legal disputes susceptible to

resolution at summary judgment. See OneBeacon Ins. Co. v. Metro Ready-Mix, Inc., 242 F. App’x

936, 939 (4th Cir. 2007) (“Because the facts are undisputed and we are presented with a purely

legal question of insurance coverage, the case is ripe for summary judgment.”).

       A. Employment Practices Liability Coverage

       Plaintiffs contend that a genuine issue of material fact exists as to whether coverage is

available under the EPL provision of the 2015 Policy.2 ECF 91-1 at 18-22. The EPL provision




2
  Plaintiff’s Complaint in the instant case does not state a claim for coverage under the EPL
provision. ECF 1. The discussion herein relates to whether summary judgment is appropriate on
Twin City’s Counterclaim, which generally seeks a declaration that coverage is unavailable under
the 2015 Policy. ECF 21 at 23 ¶ 1.
                                                  7
requires a claim “for an Employment Practices Wrongful Act by the Insureds.” ECF 87-5 at 28.

The 2015 Policy defines an “Employment Practices Wrongful Act” as:

               a Wrongful Act involving any

                (1)   Wrongful dismissal, discharge, or termination of employment
        (including constructive dismissal, discharge, or termination), wrongful failure or
        refusal to employ or promote, wrongful discipline or demotion, failure to grant
        tenure, negligent employment evaluation, or wrongful deprivation of career
        opportunity;

                (2)    Sexual or other workplace harassment, including quid pro quo and
        hostile work environment;

                (3)     Employment discrimination, including discrimination based upon
        age, gender, race, color, national origin, religion, creed, marital status, sexual
        orientation or preference, gender identity or expression, genetic makeup, or refusal
        to submit to genetic makeup testing, pregnancy, disability, HIV or other health
        status, Vietnam Era Veteran or other military status, or other protected status
        established under federal, state, or local law;

               (4)     Retaliation;

               (5)     Breach of any oral, written, or implied employment contract,
        including, without limitation, any obligation arising from a personnel manual,
        employee handbook, or policy statement; or

               (6)     Violation of the Family and Medical Leave Act.


Id. at 29.

        As noted above, the parties now agree that the claim in this case began with Buczkowski’s

November 11, 2015 Demand Letter. That letter does not mention employment, termination, or any

employment-related relief. ECF 87-6. Instead, the letter (1) protested the anticipated diversion of

corporate opportunities from MM OS Corp. to MM LLC, (2) demanded that Defendants cease and

desist the conduct leading to the diversion, (3) offered to meet to “work out any potential

differences while at the same time preserving [Buczkowski’s] thirteen percent interest in Madison

Mechanical,” and (4) threatened litigation if a settlement could not be reached. Id. In fact,


                                                 8
Defendants did not terminate Buczkowski until one week after the November 11, 2015 Demand

Letter, and therefore, his claim did not include any allegations of an Employment Practices

Wrongful Act. Plaintiffs’ suggestion that the EPL coverage could be triggered by a mere “written

demand for civil relief being made by an employee,” ECF 91-1 at 8, is contrary to the express

language of the 2015 Policy. Buczkowski’s suit did not include a claim “for” wrongful dismissal,

discharge, deprivation of career opportunity, or any other items listed in subsection (1) of the

policy’s definition for “Employment Practices Wrongful Act.” The 2015 Policy is unambiguous,

and Courts will “enforce the terms of unambiguous written contracts.” Calomiris v. Woods, 727

A.2d 358, 368 (Md. 1999).

       Plaintiffs further contend that not just the November 11, 2015 Demand Letter, but

Buczkowski’s complaint in the Underlying Litigation, are part of the claim to be evaluated for

coverage under the 2015 Policy. See ECF 91-1 at 19–20. The complaint in the Underlying

Litigation was filed in the time period governed by the 2016 Policy, and Judge Russell has already

ruled that coverage is unavailable under that policy. See generally ECF 44.

       But even if the complaint in the Underlying Litigation were to be considered as a part of

the claim first filed on November 11, 2015, it too fails to allege a claim for wrongful termination.

The EPL coverage is expressly available for “Loss on behalf of the Insureds resulting from an

Employment Practices Claim first made against the Insureds during the Policy period or Extended

Reporting Period, if applicable, for an Employment Practices Wrongful Act by the Insureds.” ECF

87-5 at 28. The various counts in the complaint in the Underlying Litigation are not Employment

Practices Claims, and do not assert any Employment Practices Wrongful Acts as defined by the

2015 Policy. Buczkowski’s complaint in the Underlying Litigation does request, as part of its

relief, a declaratory judgment that he “remains an employee and a shareholder of Madison



                                                 9
Mechanical OS Corp.” ECF 87-3 at 33. However, that request for relief seeks to remedy the

corporate ownership-related counts, and does not transform his complaint into a claim “for

wrongful termination.” He did not seek — or receive in settlement — lost wages or other standard

“wrongful termination” relief. See, e.g., Molesworth v. Brandon, 672 A.2d 608, 611 (Md. 1996)

(claiming damages for lost wages in wrongful discharge lawsuit). Plaintiffs acknowledge as much

in their own Complaint in this case, where they allege that Buczkowski’s complaint in the

Underlying Litigation was filed “requesting a declaratory judgment and alleging breach of

contract, oppression of a minority stockholder, breach of fiduciary duty, tortious interference with

economic relations, unjust enrichment, unfair competition, misappropriation of trade secrets, and

constructive trust.” ECF 1 ¶ 1. Because there is no ambiguity in the plain language of the 2015

Policy’s definition of Employment Practices Claims and no claim for wrongful termination, even

when considering the complaint in the Underlying Litigation filed in 2016, no coverage is available

under the EPL provision of the 2015 Policy.

       B. D&O Coverage

       Under the 2015 Policy, the Percentage Shareholder Exclusion bars coverage under the

D&O provision. That Exclusion is contained in Endorsement No. 2 to the 2015 Policy, and states

that Twin City will not pay “in connection with any Claim brought or maintained by or on behalf

of any owner of 10% or more of the outstanding securities of an Insured Entity, either directly or

beneficially.” See ECF 87-5 at 53. The Claim, as noted above, was made in the November 11,

2015 Demand Letter, so the operative question is whether the percentage of outstanding securities

owned by Buczkowski on that date exceeded 10%. See Cristal USA Inc. v. XL Specialty Ins. Co.,

2017 WL 727795, at *15 (Md. Ct. Spec. App. Feb. 24, 2017) (“Claims-made policies, like the

Policies here, premise coverage on the insured’s status at the time a claim is made.”).



                                                10
       Plaintiffs contend that Buczkowski’s percentage of ownership is a disputed issue of fact.

The parties have each cited to documents in which Buczkowski asserted different percentages of

ownership at different times. Compare ECF 91-16 (Buczkowski Affidavit) with ECF 91-7

(November 11, 2015 Demand Letter). However, the determinative fact is not Buczkowski’s

subjective understanding of his percentage of ownership on any given date, but rather the

percentage he actually owned according to corporate records and governing law. See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“Only disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.”).

       Maryland law provides, “Before the issuance of stock or convertible securities, the board

of directors shall adopt a resolution that: (1) Authorizes the issuance; (2) Sets the minimum

consideration for the stock or convertible securities or a formula for its determination; and (3)

Fairly describes any consideration other than money.” Md. Code. Ann., Corps. & Ass’n § 2-203(a)

(2002). The law continues, “In the absence of actual fraud in the transaction, the minimum

consideration stated in the charter or determined by the board of directors in its resolution is

conclusive for all purposes.” Id. § 2-203(b). Here, the sole director signed the resolution on

September 15, 2016, noting that the Corporation “wishes to issue additional shares of its Common

Stock to reflect the aggregate capital contributions made by the stockholders” between March 1,

2014 and March 31, 2015. ECF 87-25. And the resolution purports to date the new stock

certificates “as of April 1, 2015.” Id. While Maryland law certainly permits the board of directors

to determine the minimum consideration to be paid for stock, and to issue new stock diluting other

shareholders, it does not permit “backdating” of the issuance, as it specifically requires the board’s

resolution to occur “before the issuance of stock or convertible securities.” Md. Code. Ann.,



                                                 11
Corps. & Ass’n § 2-203(a). Plaintiffs do not cite any statutory or other authority permitting such

backdating, and thus, their attempt to retroactively dilute Buczkowski’s ownership percentage, as

of April 1, 2015, must fail.

       Plaintiffs’ alternative contention is that “automatic dilution” of Buczkowski’s shares

occurred when he failed to pay his capital calls. Some of the documents Plaintiffs cite reflect that

Buczkowski’s percentage of capital had fallen below 10% as a natural result of his failure to pay,

but do not indicate that his ownership percentage had been formally diluted. See, e.g., ECF 87-16

at 5 (showing Buczkowski at 13% in terms of “equity balances” but 9.7% in terms of “Percentage

of Capital Funded.”); ECF 92-1 at 3 (showing Buczkowski had a “Madison Equity Balance” of

13% but “Capital Call % Paid” of just 7.01%). In fact, the evidence clearly reflects that the owners

had reached no determination as to the effects of a shareholder’s failure to comply with a capital

call. The Stockholder’s Agreement is silent on what would happen if a shareholder failed to meet

his requested capital contribution obligations, and the shareholders’ discussions of the issue in

2011 did not lead to any amendment to the Stockholder’s Agreement. See, e.g., ECF 87-10 at

44:2-45:12 (Garofalo Dep.) (explaining that stockholder’s agreement “was silent on what would

happen if a shareholder did not make their requested cash-call obligation”); ECF 87-30 (2011

email exchange reviewing five possible options for a situation in which a shareholder failed to

respond to a cash call). Thus, Plaintiffs identify no contractual provision that evidences an

agreement to dilute the shares automatically upon nonpayment.

       Further, Plaintiffs’ own actions, after April 1, 2015, undermine their contention that

Buczkowski’s shares had been automatically diluted. For instance, the Consent of the Sole

Director was signed on September 15, 2016. This resolution would have been legally unnecessary

had Buczkowski’s shares already been diluted. Additionally, Plaintiffs took several other actions



                                                12
that demonstrate that Buczkowski’s ownership stake had not been diluted. See, e.g., ECF 87-31

at 23:19-24:1 (Haslam Dep.) (reflecting an inability to explain why MM OS Corp. tried to collect

delinquent capital contributions from Buczkowski in January, 2016 if his shares had been diluted);

Id. at 13:3-14:9 (explaining that as of March 29, 2016, the Plaintiffs were discussing “instead of

diluting Buczkowski, recapitalize[ing] loans.”); ECF 92-2 at 2 (email from Garofalo on April 9,

2016 referring to Buczkowski’s 13% ownership). The uncontested facts show that, as a matter of

law, Buczkowski’s shares were not automatically diluted.

       It is unnecessary to consider whether Buczkowski’s termination for cause effectively

nullified his ownership interest in the company, since his termination occurred one week after his

claim on November 11, 2015. As noted above, his ownership status on November 11, 2015, the

date of the claim, controls.

       Because this Court concludes, for the reasons discussed above, that Plaintiffs cannot

recover under the 2015 Policy’s EPL coverage or D&O coverage (due to the Percentage

Shareholder Exclusion), it need not address Twin City’s remaining contentions, including the

applicability of the Insured v. Insured Provision and the Prior Knowledge and Loss History

Exclusions. Because Plaintiffs lack coverage under the 2015 Policy, neither the amount of the

settlement in the Underlying Litigation, nor Plaintiffs’ attorneys’ fees and expenses, are

recoverable.




                                               13
                                       CONCLUSION

       For the reasons set forth above, Twin City’s motion for summary judgment will be

GRANTED, and a declaratory judgment will enter declaring that the 2015 Policy does not provide

coverage for the Underlying Litigation. A separate Order follows.



   Dated: November 14, 2019                                      /s/
                                                          Stephanie A. Gallagher
                                                          United States District Judge




                                              14
